DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with response noted above. As directed by the amendment, claims 1, 10, 12, 16, 28, 29 and 34 have been amended, claim 12 has been cancelled and claims 38-39 have been added. Thus, claims 1, 3-4, 6, 9-10, 13, 16-19, 21-22, 27-29, 33-34 and 37-39 are presently pending. 
The amendments to claims 1 and 16 are sufficient to overcome the 35 U.S.C 101 rejections from the previous Office action. Those rejections are hereby withdrawn.
The amendments to claims 1, 10, 28, 29 and 34, as well as cancellation of claim 12 are sufficient to overcome the 35 U.S.C 112(b) rejections from the previous Office action. Those rejections are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 38 and 39 each recite wherein the localized photonic excitation source and the detector are spaced no more than 1 mm from each other. The recited range which reads on >1 mm defines a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 9, 10, 13, 37  and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Seetamraju  et al., US 20120184831 A1 hereinafter “Seetamraju”, in view of Yuen et al., US 20140107493 A1 hereinafter "Yuen".
Regarding claim 1, Seetamraju discloses  a device for measuring cutaneous blood circulation in a spatially resolved manner in a subject (Figs. 2, 3B, 4A, 4B and/or 5, [0055], [0093], [0095]), the device comprising a sensor localized within a sensing member (sensing patch or housing “26” [0068] or “40” [0073]), wherein the sensing member is configured to have a contact with the subject, wherein the sensor comprising a localized discrete photonic excitation source (“10” [0059] “23” [0068] or “42” [0073]) which illuminates a first area of the skin in the subject and a photonic detector (“18” [0059] “30” [0068] or “44” [0074]) which detects light from a second area of skin in the subject, wherein the sensor is configured to measure cutaneous blood flow dynamics and to determine one or more cutaneous blood flow parameters in the subject ([0056], [0058] [0093], [0095]). 
Seetamraju does not explicitly disclose the sensing member comprises a convex, concave or no-planar surface for improved contact with the skin. However, Yuen in the same field of endeavor of optic sensors that are configured to contact a subjects skin and comprise a photonic excitation source (light source) and a photonic detector (photodetector) ([abstract]) or in the same problem solving area of increasing efficiency onto a skin of a subject while decreasing “stray” light from being collected or detected by a improves sustained and/or fixed contact between the biometric monitoring device and the user's skin (for example, the skin of a predetermined portion of the user's body) which may reduce the amount of stray light measured by the photodetector, decrease motion between the biometric monitoring device and the user, and/or provide improved local pressure to the user's skin;” – [0070]). Examiner’s note: a person of ordinary skill in the art would recognize from the teachings of Yuen that a sensor with a non-planar surface would increase accuracy of the signal detected based on the advantages noted above. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the planar surface of the sensor member of Seetamraju with a non-planar surface as taught by Yuen, for the added benefit of more accurate measurement as a result of improved sustained and/or fixed contact between the sensing member and the subject’s skin, reduction of amount of stray light detected by the photonic detector, and decrease in motion between the sensor member and the subject’s skin.
Regarding claim 3, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju further discloses wherein the photonic detector is  an imaging detector (see [0063]) that measures a photonic energy absorption by a component of bloods.
Regarding claim 4, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, in Seetamraju, the photonic detector or excitation source each has an active area that would necessarily define an active area dimension that would fall in at least one of the claimed ranges.
Regarding claim 6, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, in Seetamraju, the photonic detector is located at a distance from the photonic excitation source that would fall in at least one of the claimed ranges recited.
Regarding claim 9, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju further discloses in [0063] that more than one detector is arranged at defined distances from one or more light sources, as such two detectors would be at different defined distance from one emission location of the photonic source.
Regarding claim 10, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, in Seetamraju, in any event, the device of Seetamraju would necessarily define an area defined with a diameter that falls in at least one of the claimed ranges.
Regarding claim 13, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju further discloses in [0063] more than one detector and one or more light sources, a pair that comprises a detector and sensor defines more than one sensor.
Regarding claim 37, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju does not explicitly disclose the device of claim 1 further comprising one or more non-photonic sensors, however, Yuen teaches a device with a photonic sensor comprising one or more non-photonic sensors such as temperature sensors, EMG or galvanic skin response sensors [0070]. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the device of Seetamraju to include one or more non-photonic sensors as taught by Yuen, so as to gather other parameters from the user’s skin for diagnostic purposes. 
Regarding claim 38, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju teaches in [0095] that “The depth within the tissue that one is monitoring may be controlled by changing the separation distance between the source and the detector. This may be modeled using either light diffusion theory or a Monte Carlo approach…. As the fibers are moved closer and closer to each other the device preferentially monitors signal from progressively shallower distances. Thus, by using a 2 mm separation, the inventors can focus on measuring the cutaneous, capillary blood flow.” Although Seetamraju does not specifically disclose a separation distance of no more than 1mm, it is noted that the disclosure as filed does not state the criticality of this specific range, and in view of the teachings of Seetamraju highlighted above, the particular distance between the photonic excitation source and the detector affects the depth within tissue that one is monitoring, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to use the particular distance of less than 1 mm range between the photonic excitation source and detector, in order to target monitoring of more superficial blood vessels e.g., capillaries, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claims 16-19, 21-22, 27-29, 33-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Seetamraju in view of Yuen, in view of Lancaster et al., US 20160007907 A1 hereinafter “Lancaster” .
Regarding claim 16, Seetamraju discloses a method to detect a change in cutaneous blood circulation in a subject ( [0055], [0093], [0095] Figs. 2, 3B, 4A, 4B and/or 5), comprising: a) providing a sensor localized within a sensing member(sensing patch or housing “26” [0068] or “40” [0073], [0093]), wherein the sensing member is configured to have a point of contact with the subject, wherein the sensor provides one or more localized, discrete photonic excitation sources to illuminate a first area of skin (“10” [0059] “23” [0068] or “42” [0073] and [0063] “one or more light sources”) and one or more localized, discrete photonic detectors to detect light emanating from a second area of skin (“18” [0059] “30” [0068] or “44” [0074] and [0063] “more than one detector”) to measure blood flow dynamics and determine one or more blood flow parameters in a spatially 
Seetamraju does not explicitly disclose the sensing member comprises a convex, concave or no-planar surface for improved contact with the skin. However, Yuen in the same field of endeavor of optic sensors that are configured to contact a subjects skin and comprise a photonic excitation source (light source) and a photonic detector (photodetector) ([abstract]) or in the same problem solving area of increasing efficiency onto a skin of a subject while decreasing “stray” light from being collected or detected by a photodetector (see [0065], [0070]) discloses a sensing member that has a protrusion (see examples of Figs. 4-6 and [0070])  which “improves sustained and/or fixed contact between the biometric monitoring device and the user's skin (for example, the skin of a predetermined portion of the user's body) which may reduce the amount of stray light measured by the photodetector, decrease motion between the biometric monitoring device and the user, and/or provide improved local pressure to the user's skin;” – [0070]). Examiner’s note: a person of ordinary skill in the art would recognize from the teachings of Yuen that a sensor with a non-planar surface would increase accuracy of the signal detected based on the advantages noted above. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the 
Although Seetamraju teaches in [0059] that the analysis is used to assess tumor angiogenesis or monitor perfusion, Seetamraju in view of Yuen fail to explicitly disclose comparing the blood flow to one or more other assessments to determine presence of a disease state. 
Lancaster discloses a method to detect a change in cutaneous blood circulation ([abstract] [0006]) and comparing the blood flow to one or more other assessments to determine presence of a disease state ([0033] and [0076] comparison to a healthy skin site for diagnosis and prognostic evaluation of melanoma). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Seetamraju to include comparing blood flow with one or more other assessment parameter, for the additional benefit of diagnosis of melanoma in the device of Seetamraju.    
Regarding claim 17, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, in Seetamraju, an active area of photonic detector or excitation source of Seetamraju would necessarily define 
Regarding claim 18, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, see [0063] of Seetamraju, regarding more than one detector and one or more light sources, at least one of the detector would detect light from discrete skin areas surrounding a skin area illuminated by the one or more light sources as the light is reflected by tissue and received by the detector. 
Regarding claim 19, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, in Seetamraju, a distance exist between the first and second area of skin that would necessarily fall in one of the claimed ranges. .
Regarding claim 20, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, as modified by Lancaster (see discussion in claim 16 above), the disease state is cancer (melanoma is a cancer). 
Regarding claim 27, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, see [0066] of Seetamraju regarding analyzing and [0063] regarding more than one detector arranged at defined distances from one or more light sources.
Regarding claim 28, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, Seetamraju in view of Yuen has 
Regarding claim 29, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, Seetamraju in view of Yuen has been modified by the teachings of Lancaster as discussed in claim 16 above, as modified, based on teachings of Lancaster, the skin onto which measurement is taken will comprise a lesion suspicious of cancer (lesion center or lesion margin [0031]) and a reference skin region that does not include cancer ([0033] comparison to a healthy skin site i.e., reference skin region,  for diagnosis and prognostic evaluation of melanoma, in this case, previously discussed contralateral healthy skin site [0031] is a reference skin region).
Regarding claim 33, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, Seetamraju in view of Yuen has been modified by the teachings of Lancaster as discussed in claim 16 above, as modified, based on teachings of Lancaster, the lesion center or lesion margin disclosed by Lancaster in [0031] reads on a plurality of skin locations, Fig. 3-4 depict hemodynamic analysis on the plurality of skin locations, and comparison 
Regarding claim 34, Seetamraju in view of Yuen and Lancaster discloses the invention of claim 16 as discussed above, Seetamraju in view of Yuen has been modified by the teachings of Lancaster as discussed in claim 16 above, as modified, based on teachings of Lancaster e.g., as depicted in Figs. 3-4, the one or more blood flow parameters provide a hemodynamic profile of the skin, wherein relative amount of blood flow (“PU”) is determined from a shape of pulsatile hemodynamic profile (Fig. 3c – cardiac oscillations depicts a pulsatile hemodynamic profile from which PU is determined) and wherein an extent of blood flow is indicative of presence of disease state (Fig. 3b comparison of PU with that of contralateral healthy tissue for a diagnosis and prognostic evaluation of melanoma [0033]).
Regarding claim 39, Seetamraju in view of Yuen discloses the invention of claim 1 as discussed above, Seetamraju teaches in [0095] that “The depth within the tissue that one is monitoring may be controlled by changing the separation distance between the source and the detector. This may be modeled using either light diffusion theory or a Monte Carlo approach…. As the fibers are moved closer and closer to each other the device preferentially monitors signal from progressively shallower distances. Thus, by using a 2 mm separation, the inventors can focus on measuring the cutaneous, capillary blood flow.” Although Seetamraju does not specifically disclose a separation distance of no more than 1mm, it is noted that the disclosure as filed does not state the criticality of this specific range, and in view of the teachings of Seetamraju highlighted above, the particular distance between the photonic excitation source and the detector affects the depth within tissue that one is monitoring, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to use the particular distance of less than 1 mm range between the photonic excitation source and detector, in order to target monitoring of more superficial blood vessels e.g., capillaries, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in light of new grounds of rejection set forth herein with the following examiner’s comments previously presented in the advisory action. 
Applicant's arguments in page 9-11 directed to Yuen are moot because the current rejection does not rely on Figs. 9 and 10 of Yuen. The current rejection relies on Figs. 4-6 of Yuen, it is clear from the drawings and associated discussion in the specification that the sensor (photodetectors and light sources) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793